 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMead Nursing Home, Inc. and Service Employees'International Union, Local 227, AFL-CIO. Cases6-CA-8670, 6-CA-8787, and 6-RC-7203'May 12, 1977DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 30, 1976, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the Petitionerfiled with the Board its brief that it submitted to theAdministrative Law Judge in support of the Union'sposition with respect to the challenged ballots inCase 6-RC-7203.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mead NursingHome, Inc., Meadville, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice shall be substituted for theAdministrative Law Judge's notice.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Service Employees'International Union, Local 227, AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining with respect torates of pay, wages, hours of employment, or otherconditions of employment:All housekeeping employees including the headhousekeeper, all laundry employees including the229 NLRB No. 98head laundress, all dietary employees includingthe kitchen head, all maintenance employeesincluding the painter, all nurses aides, licensedpractical nurses, the ward clerk, the arts/craftsemployee, and the beautician; excluding all officeclerical employees, registered nurses, the pharma-cist, the administrator, the director of nursing,and guards, other professional employees, andother supervisors as defined in the Act.By order dated March 22, 1976, the Regional Director ordered ahearing with respect to objections and challenged ballots in Case 6-RC-7203 and consolidated the unfair labor practice and representation cases forthe purposes of hearing, ruling, and decision by an Administrative LawJudge. The Regional Director also ordered that, after decision by anAdministrative Law Judge, the representation case be transferred andcontinued before the Board.2 We agree with the Administrative Law Judge, that the personschallenged at the election as casual employees were casual employees, as thefacts show that each of these employees worked infrequently andsporadically, on no regular basis, with varying hours of work on variousshifts. Their earnings during the relevant period were minimal. As thesepersons were casual employees, it is proper that the challenges to theirballots be sustained.I As recommended by the Administrative Law Judge we shall issue aCertification of Representative as a majority of the valid ballots in theelection have been cast for the Union.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had theopportunity to present their evidence, it has beendecided that we violated the law, and we have beenordered to post this notice. We intend to carry outthe Order of the Board and abide by the following:WE WILL NOT discharge or otherwise punishemployees because they have engaged in unionactivities or concerted activities for their mutualaid or protection, and/or because they assistedthe Board in the investigation of matters pendingbefore it under the Act.WE WILL NOT coercively question employeesabout their union membership, sympathies, activ-ities, and desires, nor will we create an impressionthat their union activities are under surveillance.WE WILL NOT maintain an invalid no-solicita-tion/no-distribution rule, nor will we enforce orthreaten to enforce such a rule by any means,including issuance of written warnings.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights.WE WILL offer Diana (Keisel) Shaffer andJeanette Peterson immediate and full reinstate-ment to their former positions or, if such positionsno longer exist, to substantially equivalent posi-620 MEAD NURSING HOMEtions, without prejudice to their seniority or otherrights and privileges, and give them backpay forany loss of earnings.WE WILL rescind the written warning issued toDiana (Keisel) Shaffer on August 13 and deleteany reference to that warning from her personnelfile.All our employees are free to engage in unionactivities on behalf of Service Employees' Interna-tional Union, Local 227, AFL-CIO, or any otherlabor organization, to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid and protection. Our employees are alsofree to refrain from any or all such activities exceptto the extent that such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.MEAD NURSING HOME,INC.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thisconsolidated proceeding was heard before me on May 10and 11, 1976, at Meadville, Pennsylvania. The charges inCases 6-CA-8670 and 6-CA-8787 were filed on October 8and November 13, 1975,' respectively, by Service Employ-ees' International Union, Local 227, AFL-CIO.2Theconsolidated complaint, issued January 30, 1976, allegesthat Mead Nursing Home, Inc., hereafter referred to asRespondent, violated Section 8(a)(l) of the Act by (a)maintaining and threatening to enforce an invalid no-solicitation and no-distribution rule, (b) interrogatingemployees and creating the impression that their unionactivities were under surveillance, and violated Section8(a)(1), (3), and (4) of the Act by (c) discriminatorilyreducing the hours of Diana (Keisel) Shaffer and JeanettePeterson and by terminating them on November 11.3A petition for certification of representative in Case 6-RC-7203 was filed on July 21 by the Petitioner and,pursuant to a Stipulation for Certification Upon ConsentElection approved August 13, an election was held onSeptember 19 in the following unit of employees:All housekeeping employees including the head house-keeper, all laundry employees including the headlaundress, all dietary employees including the kitchenhead, all maintenance employees including the painter,all nurses aides, licensed practical nurses, the wardclerk, the arts/crafts employee and the beautician;excluding all office clerical employees, registerednurses, the pharmacist, the administrator, the directorAll dates are in 1975 unless otherwise specified.2 Hereafter referred to as Petitioner.of nursing and guards, other professional employeesand other supervisors as defined in the Act.At the conclusion of the election the tally of ballotsshowed: 122 approximate number of eligible voters; novoid ballots; 55 votes cast for petitioner; 41 votes castagainst participating labor organization; 96 valid votescounted; 26 challenged ballots; 122 valid votes countedplus challenged ballots.Following the timely filing of objections to conductaffecting the results of the election by the Petitioner, theRegional Director for Region 6 directed a hearing oncertain matters relating to the objections, involving thealleged (I) interrogation of employees, (2) (3) maintenanceand threatened enforcement of an invalid no-solicitationand no-distribution rule, (4) refusal to permit an employeeto return to work from a leave of absence, and (5)discriminatory issuance of a disciplinary warning notice.Since the number of challenged ballots is sufficient toaffect the results of the election, the Regional Director alsoordered that a consolidated hearing be held includingissues concerning the eligibility of the employees whoseballots were challenged. Because of the interrelationship ofthe issues raised in case 6-RC-7203 with those in cases 6-CA-8670 and 6-CA-8787, these cases were consolidatedfor hearing.All parties were afforded a full opportunity to participatein the hearing. Counsel for General Counsel argued orally.The Petitioner and the Respondent filed briefs. All briefsand arguments have been carefully considered. Upon theentire record in the case and from my observation of thewitnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONAs admitted in the answer, Respondent is a Pennsylvaniacorporation engaged in the business of operating aproprietary nursing home in Meadville, Pennsylvania.During the 12-month period immediately preceding Janu-ary 30, 1976, Respondent in the course and conduct of itsbusiness operations, received gross revenue in excess of$100,000 and purchased and received at its Meadvillefacility goods valued in excess of $50,000 from otherenterprises located in the Commonwealth of Pennsylvania,which other enterprises had received the said goodsdirectly from suppliers located in States other than theCommonwealth of Pennsylvania. As admitted, I find thatRespondent is now and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1. LABOR ORGANIZATIONThe Petitioner is now and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.I One further allegation, par. 7(a), relating to an employee named UrsulaHerring, was withdrawn at the end of the General Counsel's case.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Supervisory Status and AgencyAt the hearing Respondent amended its answer to admitthat the following named persons were at all times materialherein agents and supervisors within the meaning ofSection 2(1 1) of the Act, and I so find:William McBrideW. James McBrideLois BriggsRuth Ann PethelGladys DubalM. S. ConawayAdministratorPersonnel DirectorDirector of NursingNursing SupervisorNursing SupervisorNursing SupervisorB. The Alleged Unlawful Interrogation and Creationof the Impression of SurveillanceAccording to undisputed and credited testimony byPeter A. Wydra, organizer and business representative forPetitioner, he was first contacted by employees of Respon-dent on June 30. The first union meeting was held on July 9followed by numerous "minor committee meetings" andtwo further "general meetings" on July 31 and August 27.Wydra testified that the July 9 meeting was attended bySupervisors Conaway and Pethel who were registerednurses since at the outset of the campaign, prior to thewithdrawal of its petition in case 6-RC-7203 on August I1I,Petitioner was also seeking to represent a unit of registerednurses.Azita Dearborn testified that near the beginning of Julyprior to the July 9 meeting which she attended, she had abrief conversation with Wydra who was standing at the endof the nursing home driveway. Dearborn asked him whathe thought he could do for her, and Wydra gave her a cardand invited her to attend the meeting. A short time latershe saw Personnel Director James McBride, informed himabout the incident, and announced her intention to go tothe meeting. On July 11, Dearborn was approached byNursing Supervisor Ruth Ann Pethel who said she hadheard that Dearborn had been to the union meeting andasked if she minded discussing what went on there.Dearborn said no, and proceeded to describe what hadbeen discussed, including such topics as insurance andwages. Then Pethel asked if Dearborn knew any of the girlswho were there, and Dearborn replied she did not becauseshe knew very few girls on the first shift. Pethel respondedthat they already knew who was at the meeting and thatMrs. Briggs, the head of the nursing staff, had asked her totalk to Dearborn.Diana Parker testified that she signed a union card andattended the July 9 and 31 meetings. Around the middle ofAugust, during a conversation between Nursing SupervisorGladys Dubal, Parker and others at the nurses stationabout 2:30 in the afternoon, Dubal brought up the subjectof the Union by asking what they thought about the Union.Parker responded that she was for it, and Dubal remarkedshe was neither for it nor against it. Parker elaborated thatshe thought it would be good because there would be morebenefits and set rules and regulations at the home and thatthey would have nothing to lose by trying to get it in.In her testimony, Pethel admitted saying to Dearborn, "Ihear you went to the meeting." Upon receiving anaffirmative response, she asked if there were many therefrom the second shift. Dubal denied asking Parker whatshe thought about the Union during a conversation with agroup of employees in August at the nursing station, butadmitted she talked with employees about the Union, "butnot very much." At another point in her testimony shestated that she did not recall talking to Parker about theUnion in August but did remember having a conversationin which someone said they might choose the Unionbecause it would help them. Considering these admissions,I credit the testimony of Dearborn and Parker and findthat Dubal and Pethel unlawfully interrogated them asalleged in the complaint, and further that Pethel's July 11remarks to Dearborn tended to create the impression thatthe employees' union activities were under surveillance.C. The No-Solicitation/No-Distribution RuleIt is undisputed that during all times material herein,from April 1, 1974, through November 1975, Respondentmaintained in its personnel policies manual a rule whichread: "There shall be no distribution of materials of anykind, other than those directly related to normal workassignments, and there shall be no solicitation of any kind,during working hours, and in any work area." The manualthen proceeds further to provide for the following disci-pline for infractions of the rule: "The first offense-writtenwarning, second offense-termination of employment."Diana (Keisel) Shaffer began her employment withRespondent as a nurses aide in August 1974. Her firstcontact with the Union occurred at the end of June whenshe received literature from Union Representatives PeterWydra and Gerry Henchey at the end of the nursing homedriveway. She filled out and mailed in the union authoriza-tion card they had given her at that time and following her2 weeks' vacation in July became active in union affairs.She collected names and addresses of employees for theUnion's use, attended union meetings, was present with theUnion at the scheduled representation hearing whichresulted in the signing of a stipulated consent agreement,and served as a union observer at the September 19election. Following the August 11 election conference(Keisel) Shaffer attempted to post a one-page document,containing Petitioner's letterhead, at the nursing home. Thedocument captioned "Election Notice" summarized thesubstance of the stipulated consent election agreementarrived at between the Company and the Union at theconference. Shaffer was called to the office of Director ofNursing Briggs and handed a written warning aboutviolating the Company's no-solicitation/no-distributionrule, which she refused to sign. Briggs ended the interviewwith the remark that she would have to talk to Mr.McBride about what they were going to do. Very shortlythereafter Shaffer received a letter from Personnel DirectorMcBride which embodied the substance of the writtenwarning and cautioned her that further infractions ofRespondent's rules would result in her termination. Thetext of the letter read:622 MEAD NURSING HOMEIt has been brought to my attention that you havewillfully disregarded the rules and regulations of theMead Nursing Home. On August I , 1975, you wereobserved with posters that you were told could not beplaced on the bulletin boards and you were laterobserved hanging them on the bulletin boards.As you are well aware this is a violation of the NoDistribution/No Solicitation Rule which states that thedistribution of materials not directly related to normalwork assignment is prohibited as well as solicitation ofany kind in any work area. The first offense of this ruleresults in a written warning and the second offense willresult in termination of employment.You may consider this letter as your only writtenwarning. If I receive any more information concerningyour disregard for the rules of this Home, youremployment will be terminated.One final incident relating to Respondent's enforcementof its no-solicitation/no-distribution rule occurred on orabout September 2. According to Shaffer, on that day shebrought some union newspapers into the nursing home in abrown paper bag and left them, still in the bag, beside herpurse at the nurses station. Later, about lunchtime, Shaffernoticed that the bag containing the newspapers wasmissing. After questioning Sandy Huff, another employeewho also had brought in union newspapers, about theirwhereabouts, it was decided they would ask Mrs. Briggswhat happened to them. Upon discovering that Briggs wasnot in her office, the two employees sought out JamesMcBride. When they asked about their newspapers hepointed to his waste basket. In answer to the twoemployees' question concerning why he had taken theirnewspapers, McBride answered that they were not allowedin the home. When Shaffer and Huff protested that theywere their own personal property and they had not beenpassing them out, McBride repeated that they were notallowed in the home and then remarked that since Huffwas quitting in 2 weeks it didn't matter to her but that hehad already warned Shaffer once and was telling her nowthat the next time she would be fired.Shaffer also testified that she had read Respondent'spolicy manual but did not know that employee noticeswere supposed to be posted on a bulletin board near thelounge in the basement of the home rather than on thebulletin boards at the nurses stations. She agreed that sheand Huff had left the packets of newspapers at each nursesstation in order that other employees could pick them upand read them if they so desired. On cross-examination,Shaffer insisted that McBride specifically said that thenewspapers were not to be distributed in the home at all.Lois Briggs testified that, on other occasions prior to thenewspaper incident testified to by Shaffer, she haddiscovered union newspapers in the home and had pickedthem up and thrown them away. Concerning the newspa-per incident related by Shaffer in her testimony, Briggstestified that it was she who discovered the newspaperslaying in the open at the nurses station around September2, and that she took them to the office. She insisted that shehad never permitted any type of literature to be distributedto employees at the nurses stations, including religiousmaterials and advertisements for Avon products. W. JamesMcBride, Respondent's personnel director, testified con-cerning the September 2 newspaper incident that thenewspapers were in his office when he arrived at work, thathe told Shaffer that they were not to be received at herwork station and thus violated the no-solicitation/no-distribution rule, and that if she continued to break therules of the nursing home she would be subject todismissal. McBride also testified that on a third occasion,on August 7, Shaffer was verbally reprimanded fordistributing union newspapers. He stated that whileemployees are not permitted to post notices on the bulletinboards at the nurses stations, such posting is permitted onthe bulletin board in the employee lounge.To the extent their testimonies differ, I credit thetestimony of Shaffer over that of Briggs and JamesMcBride who were very evasive on cross-examination andexhibited a distinct tendency to fence with counsel aboutthese incidents. I also do not credit James McBride'stestimony that he verbally warned Shaffer about distrib-uting union newspapers on August 7, since there is noreference in the August 13 warning letter to any previousalleged infraction of the no-solicitation/no-distributionrule, but it specifically states that a written warningconstitutes the specified discipline for a first offense.The General Counsel argues that Respondent's mainte-nance, since April 1974 and throughout the union cam-paign, of the no-solicitation/no-distribution rule as wordedabove constitutes a violation of Section 8(aX I) of the Act inthat the wording of the rule itself is invalid, since itprohibits solicitation and distribution during workinghours and in all work areas.In support of his argument, the General Counsel citesEssex International, Inc., 211 NLRB 749 (1974); andSummit Nursing and Convalescent Home, Inc., 196 NLRB769 (1972), as controlling precedents. In Essex the Boardheld that it would consider a no-solicitation/no-distribu-tion rule restricting such activities during "working hours"invalid since the term "working hours" is prima faciesusceptible of the interpretation that the restriction isapplicable during all business hours. Thus, a rule utilizingthe term "working hours" would be valid only if it wereshown by extrinsic evidence that the rule was explained orapplied so as to convey clear intent that solicitation anddistribution during breaktimes or other periods whenemployees are not actively at work is permitted. On theother hand, the use of the term "working time" was held toclearly convey an intent that the restriction of solicitationor distribution of union literature was limited only to "theperiod of time that is spent in the performance of actual jobduties, which would not include time allotted for lunch andbreak periods." In Summit the Board held invalid a rulewhich prohibited union solicitation at any place in thenursing home, even on employees' nonworking time and innonworking areas. In addition, the Board applied the testenunciated in Stoddard-Quirk Manufacturing Co.,4andfound the no-distribution rule invalid as prohibiting4 138 NLRB 615, 618 (1962).623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistribution in the nursing home during employees'nonworking time. The General Counsel also urges thatRespondent's enforcement of the rule by McBride'sSeptember 2 oral threat that Shaffer would be terminated ifshe repeated the infraction also violated Section 8(a)(1),and that the issuance of the August 13 warning letter toShaffer also violated the Act.Respondent argues, on the other hand, that its no-solicitation/no-distribution rule is validly worded and wasproperly and uniformly enforced. It cites the recentdecision of the Board in St. John's Hospital and School ofNursing, Inc., 222 NLRB 1150 (1976), as the controllingprecedent which it is contended supports Respondent'sposition. Generally, no-solicitation rules are presumptivelyvalid if applicable only to solicitation during working time,but are presumptively unlawful if they extend to solicita-tion during nonworking time regardless of whether thesolicitation occurs in a work or nonwork area. Rulesprohibiting the distribution of literature are presumptivelyvalid unless they extend to activities during nonworkingtime and in nonworking areas. The existence of a rulewhich is presumptively unlawful must be justified byevidence to show some special circumstances whichwarrant a further restriction of employee rights. In St.John's the Board acknowledged the existence of specialcircumstances in hospitals, arising from the fact that ahospital's primary function is patient care, an essentialelement of which is a tranquil atmosphere. Thus the Boardheld that a hospital may be warranted in banningsolicitation on nonworking time in strictly patient careareas, such as patients rooms, operating rooms, and placeswhere patients receive treatment such as X-ray and therapyareas. The Board further noted that broad restrictions werenot justified by these considerations insofar as they applyto visitor access areas other than those involved in patientcare and patient access areas such as cafeterias andlounges.The Board's decisions issued since St. John's, involvingno-solicitation and no-distribution rules as applied tonursing homes, do not specify whether or not the Boardintended the St. John's rule to apply to nursing homes.Obviously there are distinct physical and functionaldifferences between a hospital and a nursing home wheresome of the facilities and services performed relate directlyto health care and some do not. At least one case, NationalNursing Home Consultants, Inc., d/b/a Clermont Nursingand Convalescent Home, 223 NLRB 13 (1976), wherein theBoard subsequent to its St. John's decision adopted theAdministrative Law Judge's finding of an invalid no-solicitation rule based on the Summit case, suggests thatSummit provides the controlling rule relating to no-solicita-tion/no-distribution rules in nursing home cases. However,I find it unnecessary to pass upon this question since ananalysis of both Summit and St. John's reveals that ajustification for the existence of a broad no-solicitation/no-distribution rule further restricting employee rights in thisarea is dependent on a showing of the existence of specialcircumstances. In the instant case no evidence seeking toshow such special circumstances has been offered. Respon-5 Likewise it would seem even if the rule in St. John's were applied therule would he invalid for the additional reason that the prohibitionencompasses all work areas.dent simply contends that St. John's is controlling and thatits rule is presumptively valid as worded and enforced. I donot agree. Respondent's rule as worded in its personnelpolicies manual prohibits solicitation of any kind duringworking hours and, consequently, is clearly invalid underthe Board's Essex decision. In addition, the rule is also toobroad in that its prohibition against solicitation "in anywork area" also transcends the Board's pronouncement inStoddard-Quirk,". ..to effectuate organizational rightsthrough the medium of oral solicitation, the right ofemployees to solicit on plant premises must be affordedsubject only to the restriction that it be on nonworkingtime."The restrictions concerning that portion of Respondent'srule relating to distribution are susceptible to two reason-able interpretations, both of which are invalid. If theprohibition against "distribution of materials of any kind"is read in conjunction with the final clauses in the sentence"during working hours, and in any work area," it is invalidunder Essex because it includes breaks and lunch periods.5Secondly, an employer's no-distribution rule may reason-ably be interpreted as prohibiting the distribution ofmaterials of any kind, other than those directly related tonormal work assignments. Indeed, this is the preciseinterpretation given by Personnel Director McBride bothin his August 13 warning letter and his September 2statement to Shaffer, according to her credited testimony,in which he stated that her union newspapers were notallowed in the home and threatened to discharge her if shebrought them in again. Such a total prohibition of thedistribution of union literature on Respondent's premises isclearly invalid. Therefore, under all the circumstancesdiscussed above, I find that Respondent violated Section8(a)(1) of the Act by maintaining an invalid no-solicita-tion/no-distribution rule, and by enforcing that rulethrough its August 13 warning letter and September 2threat to (Keisel) Shaffer.D. The Alleged Reduction of Diana (Keisel)Shaffer's and Jeanette Peterson's Working HoursBetween October 1 and November 11In the immediately preceding portion of this decision Ihave described how in August and again in earlySeptember Diana Shaffer's union activities came to theattention of Briggs and McBride in connection with herinfractions of the home's no-solicitation and no-distribu-tion rule. Shaffer was first hired as a full-time nurses aide inAugust 1974. Her full-time status continued until the endof June when, pursuant to her request to have weekendsoff, Briggs told her the only way she could be free onweekends was to request to go on part-time status.Thereafter Shaffer's request to be placed on part-timestatus 4 days a week in July was granted. Shaffer spent thefirst 2 weeks in July on vacation. Thereafter she worked 4days a week and, with the exception of one weekend, hadthe weekends off. During August and September, however,she worked 4 days a week, in her words "mostlyweekends." When the October schedule was posted, her624 MEAD NURSING HOMEhours were reduced to 2 days a week for the entire monthof October. The posted November schedule allocated toher 7 days of work for the entire month. In October whenShaffer asked Briggs why her hours had been reduced andwhy she was scheduled to work mostly weekends, Briggsanswered "because that's when we need you, and if youdon't like it, quit." On November 4, Briggs told Shaffer thatshe would return to a 4-day workweek.Jeanette Peterson began working for Mead NursingHome in 1969, but quit after a year and a half ofemployment. She was reemployed as a nurses aide inFebruary 1973, at which time she expressed the desire toMrs. Briggs to work about 30 or 32 hours a week with nowork on weekends. After some discussion between them, itwas agreed that Peterson would have the amount of hoursrequested, but that she would work one weekend a month.Peterson first came into contact with the Union throughPeter Wydra's passing out union literature around the endof June near the entrance to the home's driveway.Thereafter she talked to other employees about the Unionand attended all of the union meetings except one. Herunion sympathies became known to Respondent in earlyJuly sometime after the first union meeting had takenplace, when she told Nursing Supervisor Conaway at thenorth wing nurses station that she was really for the Unionbecause it would benefit the part-time workers.6For approximately the last year preceding the end ofSeptember 1975, Peterson had worked 4 days a week whichincluded one weekend per month. In October her hourswere reduced to 3 days a week with only one weekend permonth free. Upon being rescheduled, Peterson went to seeJames McBride, and inquired about the change. McBrideanswered that the reduction had occurred because he didnot need her. Peterson responded that she could notunderstand why she was not needed when they wereworking short at the time. McBride concluded theconversation by saying that the next month her hoursmight be cut even more.7When the November schedulewas posted, Peterson's hours were reduced further to 2days a week including work on every other weekend.However, on November 4 she was called to the office byMrs. Briggs who increased her work schedule by adding 5days to it.Mrs. Briggs, who prepares the monthly work schedules,did not testify concerning the reduction in Shaffer's andPeterson's hours. According to Personnel Director W.James McBride, beginning in January the management atthe nursing home began planning a change in its operationsto utilize "a team nursing approach" which he described asputting more licensed people on the floor for closersupervision of nursing care. The change resulted in anincrease of staff at the nursing home. Thus, as of May therewere 23 full-time and 7 part-time employees employed atthe home, whereas by August Respondent had a comple-ment of 30 full-time and 13 part-time employees. As theresult of a surge in employment applications in May andJune, the home was able to fulfill its needs very quicklythereafter. Thus, it appears from the record that there were; This testimony is undenied and credited.I McBride did not deny having this conversation with Peterson.8 Diana Parker. who testified for the ,General Counsel concerning other10 part-time nurses aides hired by Respondent during Julyand early August. By the end of September, however,McBride concluded that, because of the increase inpersonnel, the home was rendering far in excess of therequired 2 hours per day of nursing care per patient.Consequently, in order to accommodate the complementof full-time workers, the number of hours worked by allpart-time employees was reduced. This testimony providedby McBride is for the most part unrefuted by the testimonyof the General Counsel's witnesses. Moreover, a portion ofPeterson's testimony, that the work schedules of DianaParker and Janet Work were also cut, partly corroboratesMcBride's assertion that all part-time employees' hourswere reduced during this period.sIt is the burden of theGeneral Counsel to show that Respondent's action inreducing Shaffer's and Peterson's hours was prompted by adiscriminatory purpose. He has proved that both Shafferand Peterson were active advocates of the Union's cause. Ithas also been clearly shown, as discussed earlier, thatRespondent knew of Peterson's union sympathies by mid-July and about Shaffer's distributing union literature bymid-August. It is also evident that Respondent displayedsome animosity toward Shaffer's attempts to make unionliterature available in the home to her fellow workers.From this point on, however, the General Counsel, inessence, seeks to have discounted McBride's undisputedtestimony concerning his intervening July and Augusthiring program and concluded, without further evidentiarysupport, that the reduction in Shaffer's and Peterson'shours occurred because of their union activities. I do notagree that the General Counsel has proved this aspect ofhis case. Although Respondent's conduct in this respect,particularly the abrupt rejoinder of Briggs to Peterson thatif she didn't like the change she could quit, raises somesuspicions concerning Respondent's motive, the lack ofany evidence concerning a different motive other than thatprovided by the reasons given by McBride, coupled withthe time gap between Respondent's first knowledge ofthese employees' union sympathies and the time of thereduction in hours, destroys the evidentiary link which theGeneral Counsel seeks to demonstrate. I therefore find thatthe General Counsel has failed to prove Respondentviolated Section 8(a)(1) and (3) of the Act by reducing thehours of Shaffer and Peterson, as alleged in the complaint.E. The Discharge of Shaffer and PetersonOn page 3 of Respondent's personnel policies manual,the following rule appears:If an employee finds that she must be absent fromwork for any reason, it is her responsibility to informher supervisor, as soon in advance as possible.It is mandatory that the employee report he;absence, and the reason, at least 3 hours prior to herscheduled shift. Such notification must be givendirectly to the supervisor, and not to the switchboardoperator, or to any other employee. An employee mustexplain to her supervisor, the reason for reporting lateaspects of this case, and who thereafter remained available, was not recalledto rebut this portion of McBride's testimony.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor work, and must have the supervisor's permission toleave early.Any full-time employee who reports off, for 2 ormore days, in addition to her regularly scheduled daysoff, during a 4-week period, will be subject to beingplaced on part-time status.On November 6 Diana Shaffer approached Mrs. Briggsin her office and asked to be off the 12th in order to go toPittsburgh to talk with the NLRB. Briggs asked why shehad to go since the election was already over. Shafferanswered that she did not have all of the information, butbelieved it concerned the "harassment charges." Shafferadded that Jeanette Peterson and Diana Parker had to goalso and that if they were scheduled for work that day theytoo would need time off. Briggs responded that Petersonand Parker would have to come and tell her, unless theydid not know anything about the matter. Shaffer said theyknew about it. Then Briggs asked if she had received aletter from the National Labor Relations Board. Shafferreplied no, and Briggs said if she received one to bring it in.Shaffer agreed. On the following day Briggs again asked ifShaffer had received a letter. Shaffer said no, and Briggssaid if she got one to bring it in Monday. According toShaffer, at no time did Briggs say she could not attend thePittsburgh meeting. On Monday, November 10, Briggsasked about the letter from the Board again. When Shafferanswered that she still had not received the letter, Briggsasked if it was not a common practice for the Board to sendthe letter. Shaffer responded that she did not know,because she had never done anything like this before.Briggs ended the conversation by saying that she wouldcall and find out. According to Shaffer, Briggs gave noindication that she could not go to Pittsburgh on Novem-ber 11. On cross-examination Shaffer explained that shedid not fill out a written request slip, as she had done attimes then in the past, because on other occasions Briggshad asked her to fill one out and on this occasion she didnot. Shaffer went on to explain that in actual practice if theschedule was posted one simply asked for time off, if it wasnot yet posted a written request was submitted, and if anemployee was sick, they simply called in. This was not apolicy, however, and on some occasions a written requestslip was filled out whenever Briggs asked for one.Jeanette Peterson had a similar interview with Mrs.Briggs on November 7. Peterson did not mention theNLRB but said that she had to go to a hearing inPittsburgh on November I I and wanted off for the day.9As she had done with Shaffer, Briggs asked if Peterson hada "paper." At first Peterson said no, but after thinking thatperhaps Briggs was referring to the copy of the charge formshe had received, replied yes. Briggs asked her to bring itin. Peterson agreed. Then Briggs said, "Okay, Jeanette,"and wrote something down on a pad of paper. Petersonhad no further conversation with Briggs until November12. According to Peterson, in the past when she hadrequested time off, Briggs would circle the day she wantedoff on the calendar, but she did not fill out a slip. Petersontestified that there was no hard and fast rule at the home9 On cross-examination Peterson agreed that her affidavit given to theBoard agent was correct in that it omitted any specific reference to theabout obtaining permission for time off, but that she hadalways received permission orally.On November 11 Shaffer and Peterson went to Pitts-burgh where they gave affidavits to a Board agentconcerning other aspects of this case. Upon reporting forwork on November 12, both employees discovered thattheir timecards were not at the clock, but in place of thecards they found letters dated November 11, signed byBriggs as director of nursing service, terminating theiremployment. Shaffer's letter referred to the August 13warning letter concerning her violation of the no-solicita-tion/no-distribution rule and the statement therein that shewould be terminated for any further violations of the rulesof the home. The letter Peterson received referred to thediscipline rules and regulations for the home, and thatsince she had failed to conform to the policies, the firstoffense was termination of employment. After conferringwith one another, Shaffer and Peterson decided to confrontBriggs about their discharges and demand an explanationfor their discharges. Later that day they went to the homeaccompanied by Randy Shaffer, Diana's husband. At thehome, Mrs. Briggs took them to see William McBride,where Peterson and Shaffer asked Briggs about thedismissal letter and why they were fired, noting that theyhad reported to her on Friday the necessity for beingabsent Monday. Briggs' only response was to repeatedlyclaim that she was not Peterson's and Shaffer's supervisor.McBride insisted that they had not "reported off'" properlyto Briggs, and told Briggs she didn't have to answer any oftheir questions because they didn't work there any more.Briggs testified that she did not give Peterson and Shafferpermission to be absent from work on Monday and thatrequests for time off were made in writing. I do not credither testimony in this regard. On cross-examination Briggswas extremely nervous and displayed considerable hostili-ty. In addition, when pressed, she conceded that at timesemployees did obtain time off without filling out theprescribed form, that Shaffer had mentioned a "hearing,"and that she could have responded that she "thought thisstuff with the union was all over with." Briggs agreed thatshe had asked if it was common practice for a letter to besent to those whose presence was required. I credit thetestimony of Peterson and Shaffer. I find that Briggsrecognized that Peterson and Shaffer were requesting timeoff on November I for the purpose of pursuing a matterrelating to a Board proceeding, and that her actions inconnection with the events preceding Peterson's andShaffer's November II appointment with the Board agentwere intended to lead the employees to believe they hadreceived permission to absent themselves from work thatday. Under these circumstances, I conclude that thedischarges of Peterson and Shaffer were unlawful. Thisconclusion is further confirmed by the testimony of bothBriggs and Administrator J. William McBride who testifiedthat other employees, who had been terminated for notreporting for work, had been discharged only afterrepeated failures to report for work, and after havingreceived the warnings required by the policy manual.Indeed, when Mrs. Briggs was confronted on cross-exami-NLRB and simply stated that she told Briggs she had to go to a hearing inPittsburgh that day.626 MEAD NURSING HOMEnation by this discrepancy between the manner in whichPeterson and Shaffer were summarily discharged, and thewarning requirements of the policy manual, she pausedand finally answered, "I don't have an answer for thatquestion." I find that Respondent violated Section 8(a)(X),(3), and (4) of the Act by discharging Peterson and Shafferon November 11, as alleged in the complaint.IV. THE CHALLENGED BALLOTSThe Board agent challenged the ballot of DavidMonteforte because his name did not appear on the list ofeligible voters. Petitioner challenged the ballots of part-time nurses aides Kay Joanne Plocica, Virginia Thayer,Anita Hans, Diane Gray, Virginia Lee, Joanne (Barth)Kaminski, Susan Lambert, Marion New, Karen Orr, DavidWilliams, Lois Kelley, Nancy Bloomstrand, Louise Kelley,Jo-Ella Kelley, and Margaret Kindervater, and part-timemaintenance employees Charles Hans, Elver Bollard, JohnPhelps, and Edward Rush on the basis that they werecasual employees; challenged the ballots of Rouene Smith,Ray Smith, J. P. Mattera, and Sandy Shull on the basis thatthey were not employees of the Employer at the time of theelection; and challenged the ballots of Stanley Petersonand Larry Kelley on the basis that they were outside theunit.At the hearing it was stipulated that David Montefortewas not employed as of the eligibility date, that StanleyPeterson, a barber who services the home, is an indepen-dent contractor, and that Rouene Smith and Ray Smithhave been and continue to be on sick leave with noreasonable expectancy of returning to work.'0Thus, it wasfurther stipulated that these employees were ineligible tovote in the election. I recommend that the challenges totheir ballots be sustained.It was also stipulated, based on Respondent's records,that Joanne (Barth) Kaminski, Larry Kelley, Karen Orr,Sandy Shull, and David Williams are full-time employeeseligible to vote.The ballot of J. P. Mattera was challenged solely on thebasis that he was not an employee at the time of theelection. Mattera was hired, prior to the eligibility date, asa full-time maintenance employee. The Employer's recordsshow he worked 62 hours during the period July 17 through25, and 40 hours the week of September 26 throughOctober 3. W. J. McBride testified without dispute thatduring the interim period Mattera did not report for work,was not paid anything, but was not removed from the rolland was not required to reapply for employment. Sincethere is no evidence concerning Mattera's status in therecord, I find that Petitioner has failed to sustain its burdenof proof that Mattera was not an employee at the time ofthe election.Concerning the remaining persons who were challengedon the basis that they were casual employees, it isunnecessary to indulge in a repetitious accounting of eachitem of the evidence, relating to each of these employees,since each of their circumstances falls within the samegeneral pattern. It is clear, as shown by Respondent's'o The payroll eligibility date was August 9.'A In making this finding I find it unnecessary to rely on Petitioner'srecords and the testimony of Briggs and W. J. McBride,that each of these employees worked infrequently andsporadically, on no regular basis, with varying hours ofwork on various shifts. Their earnings during the relevantperiod were minimal. I find that they are all casualemployees, and consequently I shall recommend that thechallenges to their ballots be sustained, and, in addition,since under these circumstances the remaining challengesare insufficient in number to affect the results of theelection, I shall recommend that Petitioner be certified asthe exclusive collective-bargaining representative of theemployees in the appropriate unit."V. THE OBJECTIONSIn section III of this Decision I have found that withinthe critical period Respondent violated Section 8(a)(1) ofthe Act by interrogating employees concerning their unionsympathies and activities, by creating the impression thattheir union activities were under surveillance, and bymaintaining an invalid no-solicitation/no-distribution rulewhich was enforced by a threat and the issuance of adisciplinary warning. These violations of the Act areencompassed by Petitioner's objections, listed as items 1, 2,3, and 5 in the Regional Director's order directing hearingon objections and challenged ballots and notice of hearing,dated March 19, 1976. It is recommended that theseobjections be sustained. It is also recommended that theobjection contained in item 4 be overruled, no evidencehaving been offered on this objection and the parallelcomplaint allegation, 7(a), having been withdrawn.In the event the findings, conclusions, and recommenda-tions with respect to the challenges discussed in section IVof this Decision are adopted, and Petitioner is certified asthe exclusive collective-bargaining agent, dispositive of thequestion concerning representation in Case 6-RC-7203,further action with respect to these objections will beunnecessary. However, in the event the findings, conclu-sions, and recommendations of section IV are not adoptedand any other resolution of the challenged ballots results inPetitioner not receiving a majority in the final tally ofballots, I recommend that the election be set aside and anew election ordered.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Diana (Keisel) Shaffer and JeanettePeterson on November I 11 because of their union activitiesand because they assisted the Board in the investigation ofmatters pending before it under the Act, Respondentviolated Section 8(aX1), (3), and (4) of the Act.4. By interrogating employees concerning their unionsympathies and activities, by giving them the impressionthat these activities were under surveillance, and bymaintaining, threatening to enforce, and enforcing aninvalid no-solicitation/no-distribution rule, including theExhs. 26 and 27 or to resolve the issue of whether or not each of theseexhibits represents a complete schedule.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissuance of a written warning to Diana (Keisel) Shaffer forviolating the rule, Respondent violated Section 8(a)(l) ofthe Act.5. Respondent has not violated the Act in any otherrespect.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order thatRespondent cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Respondent having discriminatorily discharged Diana(Keisel) Shaffer and Jeanette Peterson, I find it necessaryto order Respondent to offer them full reinstatement withbackpay computed on a quarterly basis, plus interest at 6percent per annum as prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962), from date of dischargeto date of proper offer of reinstatment.Having found that Respondent discriminated againstDiana (Keisel) Shaffer by issuing to her a written warningfor violating an invalid no-solicitation/no-distribution rule,I find it necessary to order Respondent to rescind thiswarning and remove any documentation reflecting thisaction from her personnel file.Finally I shall recommend that the challenges to theballots of David Monteforte, Kay Joanne Plocica, VirginiaThayer, Anita Hans, Diane Gray, Virginia Lee, SusanLambert, Marion New, Lois Kelley, Nancy Bloomstrand,Louise Kelley, Jo-Ella Kelley, Margaret Kindervater,Charles Hans, Elver Bollard, John Phelps, Edward Rush,Rouene Smith, Ray Smith, and Stanley Peterson besustained and that, since the remaining challenges areinsufficient in number to affect the results of the election,Petitioner be certified as the exclusive collective-bargainingagent for Respondent's is employees in the appropriateunit as set forth earlier in this Decision.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 12The Respondent, Mead Nursing Home, Inc., Meadville,Pennsylvania, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging employees because of their unionactivities and/or because they assisted the Board in theinvestigation of matters pending before it under the Act.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Interrogating employees concerning their unionsympathies and activities, and creating the impression thattheir union activities are under surveillance.(c) Maintaining, threatening to enforce, and enforcing byany means, including the issuance of written warnings, andinvalid no-solicitation/no-distribtuion rule.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Diana (Keisel) Shaffer and Jeanette Petersonimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings, in the manner set forth in "The Remedy."(b) Rescind the written warning issued to Diana (Keisel)Shaffer on August 13 and delete any reference to thatwarning from her personnel file.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and all other records necessary toanalyze whatever amount of backpay may be due underthe terms of this Order.(d) Post at its facility in Meadville, Pennsylvania, copiesof the attached notice marked "Appendix."'3Copies ofsuch notice, on forms provided by the Regional Directorfor Region 6, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED to the Board that thechallenges to the ballots of David Monteforte, Kay JoannePlocica, Virginia Thayer, Anita Hans, Diane Gray, Virgin-ia Lee, Susan Lambert, Marion New, Lois Kelley, NancyBloomstrand, Louise Kelley, Jo-Ella Kelley, MargaretKindervater, Charles Hans, Elver Bollard, John Phelps,Edward Rush, Rouene Smith, Ray Smith, and StanleyPeterson be sustained, and that, since the remainingchallenges are insufficient in number to affect the results ofthe election, Petitioner be certified as the exclusivecollective-bargaining agent for the Respondent's employ-ees in the appropriate unit.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National L.abor Relations Board."628